DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 15, 25 and 31-35 are objected to because of the following informalities:
(claim 15, line 12) “a riser string” should be changed to “the riser string”.
(claim 15, line 30) “water or other liquid” should be changed to “the water or other liquid”.
(claim 25, line 2) “which valve” should be changed to “the valve”.
(claim 31, line 11) “water or other liquid” should be changed to “the water or other liquid”.
(claim 32, line 9) “a rear end” should be changed to “a lower end”.
(claim 33, line 9) “a rear end” should be changed to “a lower end”.
(claim 34, line 9) “a rear end” should be changed to “a lower end”.
(claim 35, line 2) “a main riser pipe” should be changed to “the main riser pipe”.
(claim 35, line 4) “a vessel” should be changed to “the vessel”.
(claim 35, line 6) “a BOP” should be changed to “the BOP stack”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 15-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "said water or said other liquid" in line 25.  There is insufficient antecedent basis for this limitation in the claim.  The limitation should be changed to “water or other liquid”.
Claim 29 recites the limitation "the working deck" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The limitation should be changed to “a working deck”.
Claim 30 recites the limitation "it" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The limitation should be changed to “the riser string lifting tool”.
Claim 31 recites the limitation "said water or said other liquid" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  The limitation should be changed to “water or other liquid”.
Claim 35 recites the limitation "the BOP" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The limitation should be changed to “the BOP stack”.
Claim 35 recites the limitation "the firing line" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  The limitation should be changed to “a 
Claim 35 recites the limitation "the BOP" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  The limitation should be changed to “the BOP stack”.
Claim 35 recites the limitation "said BOP" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  The limitation should be changed to “said BOP stack”.
Claims 16-28 and 32-34 are rejected for being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-19 and 25-35 are rejected under 35 U.S.C. 103 as being unpatentable over Deberry et al. (GB 2545283) alone.
As concerns claims 15 and 33, Deberry shows a vessel adapted to perform subsea wellbore related operations, involving a riser string (550) that extends between a 
As concerns claim 16, Deberry shows wherein the water or other liquid source comprises a reservoir and/or a water pump (page 39, ln 14-25; required for pressure testing the auxiliary line).
As concerns claim 17, Deberry shows wherein the liquid flow line is a hose (page 39, ln 14-25; required for pressure testing the auxiliary line).
As concerns claim 18, Deberry shows wherein the nozzle mount is configured to be releasable fixed to a top end of the auxiliary pipe (Fig. 31).
As concerns claim 19, Deberry shows wherein the nozzle mount is arranged on, or is configured to be arranged on, the riser string lifting tool of the vertical handling system (Fig. 31).
As concerns claims 25 and 26, Deberry shows wherein the auxiliary pipe filling device is provided with a valve, the valve can be remotely operated such that the valve can be opened when the riser section is engaged by the riser string lifting tool and in an upended position, to enable the auxiliary pipe to be filled while the riser section is being lowered along the firing line (page 39, ln 14-25; required for pressure testing the auxiliary line).
As concerns claims 27 and 28, Deberry shows wherein the liquid flow line is flexible, and wherein the riser string lifting tool is provided with a liquid flow line support that is configured to support at least a section of the liquid flow line (page 39, ln 14-25; required for pressure testing the auxiliary line).
As concerns claim 29, Deberry shows wherein, when the riser string lifting tool is in a lifted position and supports a new riser section in the firing line above the riser spider, the liquid flow line extends from a working deck to the top end of the riser section supported by the riser string lifting tool (page 39, ln 14-25).
As concerns claim 30, Deberry shows wherein, when the riser string lifting tool is in a lowered position in which the riser string lifting tool is located near the riser 
As concerns claims 31 and 34, Deberry shows a riser string lifting tool (510) adapted to lift at least one auxiliary pipe (430) of a riser section during a lowering step of a riser running operation (Fig. 31; page 34, ln 16-20; page 37, ln 24 - page 38, ln 17).  Deberry discloses the claimed invention except for an auxiliary pipe filling device adapted to fill the at least one auxiliary pipe of a riser section with a liquid during said lowering step of said riser running operation, the auxiliary pipe filling device comprising: a water or other liquid source; at least one nozzle adapted to dispense water or other liquid into said auxiliary pipe; a liquid flow line, the liquid flow line connecting the water or other liquid source with the nozzle; and a nozzle mount, adapted to mount the nozzle in a filling position in which the nozzle is positioned to dispense the water or other liquid into the at least one auxiliary pipe of the riser section during said lowering step.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized an auxiliary pipe filling device adapted to fill the at least one auxiliary pipe of a riser section with a liquid during said lowering step of said riser running operation, the auxiliary pipe filling device comprising: a water or other liquid source, at least one nozzle adapted to dispense water or other liquid into said auxiliary pipe, a liquid flow line, the liquid flow line connecting the water or other liquid source with the nozzle, and a nozzle mount, adapted to mount the nozzle in a filling position in which the nozzle is positioned to dispense the water or other liquid into the at least one auxiliary pipe of the riser section during said lowering step based on the fact that the smart handling tool of Deberry is used for pressure testing the auxiliary lines of 
As concerns claim 32, Deberry shows a method for running of a subsea riser string (550) by interconnection of riser sections, to compose a riser string that extends between a vessel and a subsea wellbore, wherein the riser string is assembled from releasably interconnected riser sections that comprise a main riser pipe (520) and at least one auxiliary pipe (430), the method comprising the steps: engaging a top end of the riser section with a riser string lifting tool (510); securing a lower end of the riser section with a top end of the riser string (Fig. 31; page 34, ln 16-20; page 37, ln 24 - page 38, ln 17); and lowering the riser section and the riser string connected thereto (Fig. 31; page 34, ln 16-20; page 37, ln 24 - page 38, ln 17).  Deberry discloses the claimed invention except for an auxiliary pipe filling device adapted to fill the at least one auxiliary pipe of a riser section with a liquid during said lowering step of said riser running operation, the auxiliary pipe filling device comprising: a water or other liquid source; at least one nozzle adapted to dispense water or other liquid into said auxiliary pipe; a liquid flow line, the liquid flow line connecting the water or other liquid source with the nozzle; and a nozzle mount, adapted to mount the nozzle in a filling position in which the nozzle is positioned to dispense the water or other liquid into the at least one auxiliary pipe of the riser section during said lowering step.  It would have been obvious 
As concerns claim 35, Deberry shows installing a blowout preventer stack, wherein the riser section comprises the main riser pipe and two or more auxiliary pipes on the outside of and along the main riser pipe, and wherein the two or more auxiliary pipes are to be used as choke/kill lines extending from the vessel to the BOP stack located at the sea floor; moving the BOP stack to a position in a firing line, and moving a first riser section including choke/kill lines in the firing line, the riser section being .
Allowable Subject Matter
Claims 20-24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653.  The examiner can normally be reached on Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MATTHEW R BUCK/Primary Examiner, Art Unit 3679